     Case 1:19-cv-00024-AWI-SKO Document 84 Filed 04/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                              IN THE UNITED STATES DISTRICT COURT
11
                                 EASTERN DISTRICT OF CALIFORNIA
12

13

14   CHICKEN RANCH RANCHERIA OF                              Case No. 1:19-cv-00024-AWI-SKO
     ME-WUK INDIANS, BLUE LAKE
15   RANCHERIA, CHEMEHUEVI INDIAN                            ORDER GRANTING STATE
     TRIBE, HOPLAND BAND OF POMO                             DEFENDANTS’ EX PARTE
16   INDIANS, and ROBINSON RANCHERIA,                        APPLICATION TO SHORTEN TIME
17                                         Plaintiffs,
18                  v.
19
     GAVIN NEWSOM, Governor of California,
20   and STATE OF CALIFORNIA,
21                                       Defendants.
22

23          The Court has received the Ex Parte Application and Memorandum of State Defendants
24   To Shorten Time re the Court’s Consideration of State Defendants’ Motion for Stay. Having
25   considered all papers filed in connection with this application, and good cause having been
26   shown, the Court finds that it is appropriate to issue an expedited briefing schedule and hearing
27   date on State Defendants’ motion to stay.
28

                                                         1
     Case 1:19-cv-00024-AWI-SKO Document 84 Filed 04/27/21 Page 2 of 2


 1            ORDERS:

 2            1.    Plaintiffs’ responsive brief to State Defendants’ motion to stay must be filed and

 3   served on or before May 5, 2021.

 4            2.    State Defendants’ Reply, if any, to the Plaintiff Tribes’ Responsive Brief must be

 5   filed and served on or before May 10, 2021.

 6            3.    If this Court determines that oral argument is necessary on this motion, the parties

 7   will be contacted. Otherwise, an order on the State Defendants’ motion to stay will be issued

 8   shortly after all the briefing has been completed.

 9
     IT IS SO ORDERED.
10

11   Dated:    April 26, 2021
                                                  SENIOR DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      2
